Citation Nr: 0104954	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
dislocated toes, both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from January 1951 to July 
1965.

The present appeal arises from an October 1999 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) which denied service connection for dislocated toes, 
both feet.  The notice of disagreement (NOD) was received in 
November 1999.  The statement of the case (SOC) was issued to 
the veteran in November 1999.  The veteran's substantive 
appeal was received in December 1999.
In May 2000, the veteran was afforded a hearing before a 
Hearing Officer at the RO.  A supplemental statement of the 
case (SSOC) was issued in August 2000.


REMAND

The medical evidence of record supports the veteran's claim 
of current deformity of the toes on both feet.  He maintains 
that the condition of his toes is the result of an injury he 
sustained in service.  As the enlisted aide to the commanding 
general of the 18th Air Force, he accompanied the general and 
his staff on a 1956 mission to Antarctica.  He asserts that 
he fell from the upper deck to the landing deck of a 
C-124 aircraft during landing.  His feet took the impact of 
the fall, causing traumatic injury to the toes of both feet.  
He states that he was airlifted to a military hospital in New 
Zealand for treatment, but does not fully recall the events 
after his injury.  He relates that he remembers his fall and 
having a photograph taken with the general and his staff 
outside the aircraft.  Beyond that, he states that he 
remembers nothing until he awoke in a hospital ward.  He 
maintains that his right foot was placed in a cast, and that 
his left foot was bandaged.  He notes that medical care was 
provided to him during this period by the 18th Air Force 
staff flight surgeon, and that he did not utilize regular 
"sick call" procedures during his assignment as the 
enlisted aide to the 18th Air Force commander. 

In support of his claim, the veteran submitted a statement 
from a fellow service member who had knowledge of the 
circumstances surrounding his injury.  The March 2000 
statement verifies that the veteran was a member of a party 
that accompanied the 18th Air Force commander on a historic 
flight to Antarctica on a C-124 aircraft.  The Air Force 
colonel who authored the statement maintains that the veteran 
fell during a rough landing and incurred injuries.  He also 
confirms the veteran's statements concerning the incident and 
identifies himself, the veteran, and the 18th Air Force 
commander in a photograph taken after landing in Antarctica.  
The RO noted receipt of the photograph and the colonel's 
statement, but made no attempt to procure further supportive 
information based upon this source.  The RO appears to have 
dismissed this statement as lacking specificity, because the 
colonel failed to describe the type of injuries incurred by 
the veteran.  We note that incurrence of a disease or injury 
in service may be demonstrated by lay or medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's disability, and in the 
SOC and SSOC which were provided to him, determined that the 
claim was not well grounded.  We recognize that the RO was 
acting pursuant to the law in effect at the time of its 
actions.  Until recently, the RO and the Board were required 
by law to assess every claim, before completing an 
adjudication as to the its merits under substantive law, to 
determine whether it was well grounded.  If the claim was 
found not to be well grounded, then the RO was obligated to 
deny the claim and refuse to assist the veteran in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Murphy v. Derwinski, 1 Vet.App. 
78, 81-2 (1990); Anderson v. Brown, 9 Vet.App. 542, 546 
(1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, and the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In 
pertinent part, the VCAA repealed 38 U.S.C.A. § 5107(a), and 
replaced it with the following provisions regarding the duty 
to assist in developing claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. - (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 38 
U.S.C. § 5103A(a)).  In addition, as to providing a VA 
examination, new section 5103A states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Id. (to be codified as 38 U.S.C. § 5103A(d)).

The report of the veteran's separation physical is silent as 
to foot problems.  The only evidence concerning a problem 
with his toes during service is a record of contusion and 
infection of the right great toe in 1952.  There is no 
indication that there was residual disability associated with 
that incident.  The veteran testified that, to his knowledge, 
he received care from the 18th Air Force staff flight surgeon 
immediately after his fall in 1956.  He also testified that 
he received all medical attention during his tour as the 
enlisted aide to the 18th Air Force commander from the staff 
flight surgeon in lieu of regular "sick call" through the 
base hospital.  He testified that he did not complain about 
his disorder at separation because he had been told by 
doctors that "they're going to hurt, and they did hurt so 
that was the end of it. . . . I saw no reason, it didn't even 
enter my mind to say anything about my feet at discharge."  

The record contains conflicting evidence concerning current 
deformity of the toes as claimed by the veteran.  As a result 
of an August 1999 private orthopedic examination,  the 
physician reported deformities of toes on both feet.  
Specifically, physical examination revealed a "definite 
deformity" of the veteran's right toes.  The physician also 
noted dorsal cornification over the proximal interphalangeal 
joint of the second toe, with the toe "rather rigidly 
fixed" with metacarpal phalangeal joint extension and 
proximal interphalangeal joint flexion, typical of the claw 
toe deformity.  The adjacent toe was found to have similar 
deformity.  As to the veteran's left foot, the physician 
noted varus deformity of the second, third, and fourth toes, 
with some overlap of the fourth and fifth toes.  Regarding 
both feet, movement of the toes was found to be limited.  X-
rays taken during the examination revealed traumatic 
arthritis, degenerative change, and deformity.  The examiner 
referred to X-rays provided by the veteran, and noted that 
new and better images were obtained during the examination.  

However, an October 1999 VA physical examination revealed no 
bony or soft tissue abnormalities of the feet.  There is no 
evidence that the VA examination included X-rays.  Further, 
the record does not indicate that the VA examiner reviewed 
the veteran's previous records prior to making his 
conclusion.  Further, the examiner made no clinical finding 
with respect to the veteran's toes. 

In view of the evidence of record and the obviously 
liberalizing intent of Congress in enacting the VCAA, we 
conclude that evidence has been received which, at least 
preliminarily, supports a link between the veteran's current 
disorder of the toes and his military service.  The Board 
therefore believes that the veteran's service connection 
claim must be remanded to obtain a medical opinion to 
determine the nature and etiology of his current toe 
disorder.  The U.S. Court of Appeals for Veterans Claims has 
held that the Board, in rendering its final decision, must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet.App. 
171(1991).  VA's duty to assist veterans also includes the 
procurement of medical opinions where necessary.  See Ashley 
v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings is emphasized.  The veteran is hereby advised that 
failure to report, without good cause, for an examination 
scheduled in connection with his claim, could result in 
adverse action on that claim. 38 C.F.R. § 3.655 (2000).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated him for any disorder of the toes 
since his service discharge.  After 
securing the necessary release(s), the RO 
should request any such records which are 
not already contained in the claims 
folder.  The RO should advise the veteran 
that the evidentiary demonstration of 
continuity and chronicity of disability 
would be valuable, and that proof of 
continuous symptomatology would help 
support his claim of service connection.

2.  The RO should then schedule the 
veteran for a VA examination of his feet.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and be reviewed by the 
examiner prior to the examination.  All 
necessary testing should be conducted, to 
include X-rays.  After examination of the 
veteran and review of all pertinent 
records, the examiner should enter a 
diagnosis identifying any foot 
disorder(s), and state whether it is at 
least as likely as not that any current 
disorder of the toes suffered by the 
veteran is etiologically related to any 
incident, accident, or injury that 
occurred during his military service.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.


3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
mentioned development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO must review the claims folder and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, as 
appropriate.  A reasonable period of time 
should be allowed for the veteran's 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only final 
a decision of the Board of Veteran's Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b)(2000).

